Citation Nr: 0802519	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  91-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1975. 

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1990 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

Previously, after a remand of the claim for additional 
development in August 1992, the Board denied this appeal in a 
June 1996 decision.  Thereafter, however, in an August 2003 
decision, the Board vacated the June 1996 decision because it 
did not consider all evidence then of record.  That same 
month, in light of the aforementioned vacatur, the Board 
dismissed (as moot) a new appeal as to whether new and 
material evidence had been received to reopen this claim.  
Finally, in December 2003, the Board remanded the claim for 
the completion of additional development prior to a new 
substantive review of this issue.  

In March 2006, the Board denied service connection for PTSD.  
The veteran appealed the Board's March 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2007, based on a Joint Motion for Remand (Joint 
Motion), the Court vacated the Board's March 2006 decision 
and remanded the veteran's claim.

As noted by the Board in March 2006, the matter of whether 
new and material evidence has been received to reopen a claim 
for entitlement to service connection for a mental disorder 
(other than PTSD) has been raised.  This issue is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran did not serve in combat.  

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

The veteran does not contend that he suffers from PTSD as the 
result of a combat-related event nor does the record show 
that he served in combat.  Rather, he alleges a number of 
noncombat stressors that mainly occurred at the beginning of 
his service period, while he was stationed at Camp Lejeune, 
North Carolina.  He stated that he witnessed and intervened 
in a sexual assault on another service member; that he was 
personally assaulted and threatened himself; and that he was 
in fear of his life while living in an atmosphere of racial 
tension.  He maintained that there were ongoing racial 
conflict and discrimination within his unit.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident. 
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

At the outset, the Board notes that there is conflict in the 
record with regard to whether the veteran has PTSD as defined 
in DSM IV.  

In December 1986, the veteran was afforded a VA psychiatric 
examination.  At that time, he described his inservice 
experiences.  He indicated that when he was in service, he 
was intimidated, threatened, and persecuted based on his 
race.  He reportedly was beaten up and he was also neglected.  
A mental status examination was performed and the diagnosis 
was generalized anxiety disorder (GAD).  

In June 1988, the veteran underwent private evaluation.  The 
diagnosis was mixed personality disorder with passive 
aggressive features.  The examiner felt that the criteria for 
PTSD were not met.  The diagnosis was based on family and 
neighborhood conflict.  

In November 1990, the veteran was afforded another VA 
psychiatric examination.  He again described his inservice 
experiences.  He indicated that when he was asleep one night, 
an intoxicated Marine came in and began making racial slurs 
at white Marines.  He spit on the veteran.  The veteran then 
got up and began fighting with him.  Other Marines joined in.  
The veteran's life was threatened and he thought he was going 
to be killed.  He felt that he became a target and he was 
harassed.  Many black and white Marines alike deserted.  On 
another occasion, a black Marine was sexually assaulting a 
white Marine and the veteran reportedly broke up the 
incident.  The attacker came at the veteran with a knife.  
The incident ceased, but the veteran was threatened for 
future actions.  The veteran was temporarily transferred 
until that Marine went AWOL.  A mental status examination was 
performed.  The diagnosis was PTSD due to racial conflict at 
Camp Lejeune, North Carolina, while the veteran was in the 
Marine Corps.

In July 1993, the veteran was afforded another VA psychiatric 
examination.  He again described his inservice experiences.  
He indicated that there was racial hostility during the 
service.  He described the previously noted inservice 
incidents.  A mental status examination was performed.  The 
diagnosis was dysthymia.

Thereafter, the veteran received VA outpatient treatment for 
PTSD.  The stressor causing PTSD was not specifically 
discussed.  

In a February 1998 letter, D.G., Ph.D., indicated that she 
had treated the veteran.  She discussed the veteran's 
experiences at Camp Lejeune.  She referred to the veteran 
having broken up a Marine on Marine rape.  She indicated that 
the veteran feared being killed in his sleep.  She stated 
that the veteran reported that he had lived for months in an 
atmosphere of unrelenting terror while his superiors failed 
to act for fear of triggering race riots.  She opined that 
the veteran had PTSD from his inservice experiences of racial 
violence.  In a May 1999 letter, she further indicated that 
the veteran had PTSD as a result of repeated life threatening 
experiences in the military which included personal assault, 
repeated threats against his life, and living in an 
atmosphere of unremitting terror.  

When the veteran was examined by VA in September 2004, the 
examiner concluded that the veteran did not have PTSD, but 
rather had major depressive disorder, an anxiety disorder not 
otherwise specified, and a personality disorder.  The 
examiner stated that due to the apparent level of the 
veteran's anxiety symptoms reported at this evaluation, the 
veteran no longer appeared to meet the full criteria for 
PTSD.  However, it was noted by the examiner that the 
diagnosis of major depressive disorder and an anxiety 
disorder were related, at least in part, to service and, in 
part, to a diagnosed personality disorder.  The examiner 
noted that there was mention of anxiety and depressive 
symptoms experienced during service although no diagnosis or 
psychiatric treatment was noted.  There was also evidence of 
longstanding personality issues that were a source of 
functional problems and likely exacerbated his major 
depressive disorder and anxiety disorder.  

Thereafter, another letter was received from D.G., Ph.D., in 
which she stated that she felt that the military failed to 
protect the veteran from criminals within its ranks.  She 
indicated that the medical records showed that he had PTSD 
due to trauma in the military.  She questioned what other 
explanation could be given for his psychiatric disability.  

There is competent VA and private medical evidence of record 
that documents a diagnosis of PTSD and relates it to the 
veteran's described in-service stressors.  The Board does 
acknowledge that some examiners during the pendency of this 
appeal have concluded that the veteran does not meet the full 
criteria for a diagnosis of PTSD, and the most recent VA 
examiner has stated that at the time of the examination in 
2004, the veteran "no longer appeared to meet the full 
criteria for PTSD." (emphasis added).  However, in McClain 
v. Nicholson, 21 Vet. App. 319 (2007), the Court held that 
the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the claim".  
Under such circumstances, provided the resolved disability is 
related to service, a claimant would be entitled to 
consideration of staged ratings.  However, a nexus to service 
is still required.  Given the aforementioned state of the 
competent medical evidence of record, therefore, and also in 
accordance with applicable law, the Board observes that 
application of the doctrine of reasonable doubt establishes 
that these two elements of the claim for PTSD, a current 
diagnosis and nexus to a claimed in-service stressor, are met 
for this appeal.

The Board notes, however, that the element remaining at issue 
for this claim concerns whether there is adequate and 
credible supporting evidence that the veteran's claimed in-
service stressors actually occurred.  See 38 C.F.R. § 
3.304(f).  Again, the veteran does not allege an in-service 
stressor related to combat, but instead refers mainly to 
personal assaults, harassment and threats that occurred 
during his period of noncombat service.  As such, the Board 
must pay particular attention to the requirements of 38 
C.F.R. § 3.304(f)(3), which, as addressed earlier, provide 
that VA must consider other substitute forms of evidence and 
information, beyond that contained in the veteran's service 
records, as possible evidence in support of the occurrence of 
a claimed in-service stressor related to personal assault.  
Claims involving personal assaults fall within the category 
of situations in which it is not unusual for there to be an 
absence of service records documenting the events the veteran 
has alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.  

The Board observes that the veteran's service medical records 
show no specific indication of treatment for the residuals of 
a personal assault.  In August 1974, the veteran did report 
for treatment of a head injury, but there was no record of 
how the injury occurred.  There is also documentation related 
to an event that occurred in October 1974, when he apparently 
consumed alcohol after taking an antihistamine medication, 
which led to an adverse reaction that caused him to become 
violent, threaten another person, and destroy government 
property, with little recollection of those events in the 
days that followed this situation.  In December 1974, the 
veteran reported with complaints of anxiety in relation to 
his service performance as perceived by his superior 
officers.  He also reported that he had become very nervous 
while serving on guard duty.  The service physician then 
diagnosed him with mild anxiety and depression, and 
recommended that he be relieved of guard duty for one to two 
weeks.  Thus, in sum, there is no inservice specific evidence 
which corroborates the veteran's allegations.  However, there 
is evidence of an inservice head injury and evidence of 
inservice anxiety which when coupled with more recently 
received evidence may be construed as "markers" of personal 
assault.  

Further, the veteran's service personal records, as well as 
the unit command chronologies for his period of service, do 
not include any information with respect to his complaints of 
the occurrence of a personal assault, the existence of 
ongoing racial tensions within his unit, or of the occurrence 
of a high percentage of servicemen going AWOL or deserting 
the unit because of these tensions (as he stated during this 
claim).  These records do, however, confirm that he was 
disciplined in October 1974 in relation to the aforementioned 
adverse reaction between his consumption of alcohol and 
medication, and also for a second incident that occurred in 
early February 1975, when he was noted to have breached the 
peace and to have used provoking speech and gestures.  These 
records also reveal that within a few days, the veteran 
requested and was given a discharge from service for the 
convenience of the government.  The veteran further relates 
that because of the ongoing conflicts within his unit, he 
extended his service commitment in 1974, but requested a 
transfer to Iceland to get away from the aforementioned 
problems.  Information on his DD-214 record of separation 
from service, however, states that the service extension was 
requested by and for the convenience of the government, and 
not by the veteran.  Therefore, that allegation is not 
credible.  Thus, there is evidence that there was 
disciplinary action taken against the veteran during service, 
but no confirmation of inservice stressors in such records, 
which as noted above, is not dispositive of his claim.  

In addition, a June 1996 statement from the veteran's mother 
relayed that he lived with his parents for about a year and a 
half after his release from active duty.  His mother stated 
that the veteran displayed various mental symptoms in that 
period.  She further reported that while the veteran talked 
positively about his service in general and especially his 
experience in Iceland, he would talk very little about his 
experiences at Camp Lejeune.  She also noted that when the 
veteran would return home on leave from Camp Lejeune, they 
would try to talk to him about his experiences there, but he 
would always say that he did not want to talk about them.  
Thus, there is no corroborative evidence in that 
correspondence with regard to alleged inservice stressors.  

In an October 1995, a statement from a fellow Marine, J. R., 
was received.  In this statement, Mr. R. basically confirms 
the details of the veteran's description of the problems at 
Camp Lejeune, and specifically in relation to the in-service 
personal assault reported by the veteran.

Thereafter, the RO undertook additional development with 
respect to this statement, and secured Mr. R.'s service 
records.  These records show that, like the veteran, Mr. R. 
served as a rifleman, and was in his company for a 
significant portion of the time that the veteran was 
stationed with this unit.  These records further show, 
however, that in July 1973, Mr. R. also went AWOL, and that 
by August 1973, he was classified as a deserter.  As well, 
the veteran testified at a May 2000 RO hearing that he had 
heard that during this time, Mr. R. and some others 
burglarized a facility, and that Mr. R. was convicted of the 
crime.

Mr. R.'s service personnel records do not contain any 
information related to this alleged crime, but do show that 
shortly after he was returned to the service department's 
custody in August 1973, he filed a complaint which led to an 
investigation of the allegations in that complaint, which 
were apparently related to the discrimination and abuse of 
white servicemen at Camp Lejeune by African American 
servicemen (the same allegation as currently raised by the 
veteran).  An August 1973 memorandum from the officer in 
charge with respect to that unit included a statement that, 
to the knowledge of the unit, Mr. R. never requested a 
reassignment while he served as one of its members, as well 
as another statement that, with respect to his allegations of 
racial and disciplinary problems, because the office had no 
knowledge of any such incidents, it could not comment upon 
the allegations at that time.  Then, a follow-up service 
department "speed letter," described as the "final reply," 
relayed that Mr. R.'s former command reported that his 
allegations of discrimination against and abuse of white 
serviceman was unfounded.  The service personnel records also 
show that, in addition to other disciplinary measures, Mr. R. 
was given a discharge under conditions other than honorable 
in December 1974.  

Thus, a review of these records tends to discount the 
credibility of Mr. R.'s statements as his allegations were 
found to be without merit.  Specifically, Mr. R. filed a 
complaint during his active service that averred the same 
kind of racial discrimination and problems that are now 
described by the veteran, the ultimate conclusion as 
documented by the service department was that there was no 
evidence to support Mr. R.'s allegations.  

However, an April 2007 statement has been received from 
Captain A.L.G., who stated that he served as Commanding 
Officer, "M" Company, 3rd Battalion, 8th Marines, 2nd Marine 
Division, Camp Lejeune, NC from January 15 to October 8, 
1973.  He stated that during that time, he was the company 
commander for the veteran and signed the entries in the 
service record book of the veteran which the Board notes are 
of record.  He indicated that the veteran, while under his 
command, was a "good Marine" as evidenced by his service 
record book entries that reflected good proficiency and 
conduct marks, an absence of disciplinary record, and being 
promoted twice during 1973.  He also stated that another 
indication that the veteran was a "good Marine" was that he 
was transferred from "M" Company to the Marine Barracks, 
Iceland, as unsatisfactory Marines did not get this 
assignment.  Captain G. provided details regarding the 
situation at Camp Lejeune while the veteran was stationed 
there.  It is significant to note that Captain G. indicated 
that he remembered the veteran as being a good Marine while 
under his command, but he did not specifically verify the 
veteran's incidents which he described to private and VA 
medical personnel as being his inservice stressors, i.e., the 
fight, the sexual assault incident, and specific incidents of 
threats and violence.  

However, Captain G. did provide an overall picture of racial 
tension and discord while the veteran was at Camp Lejeune.  
He stated that he encountered ongoing problems with violent 
crime and high absentee rates.  He indicated that Marine-on-
Marine crimes were commonplace with racially motivated events 
being the largest single category of Marine-on-Marine crime.  
He stated that with the company officers and senior NCOs, he 
attempted to investigate these reports.  Unfortunately, in 
most cases they were unable to develop the evidence that 
would be required to initiate disciplinary action under the 
Uniform Code of Military Justice (UCMJ).  Eyewitness accounts 
were hard to obtain because the living arrangements were 
conducive to the original crime and reprisals for reporting a 
crime or acting as a witness.  

He stated that there were several other factors that 
contributed to the disciplinary problems that existed in 
1973.  He did not personally transfer his problem Marines - 
he kept them in the company and tried to get them out of the 
Corps through the administrative discharge process.  Also, 
there was a large Marine turnover during that period and 
there was not much cohesiveness.  The AWOL rate was high 
because many Marines did not want to leave Camp Lejeune for 
various deployments.  Other Marines on disciplinary hold, 
medical holds, or other administrative holds could not deploy 
with the battalion, and in order to maintain the required 
deployment strength, Marines were constantly being 
transferred into the unit.  

Captain G. also stated that the lack of documented medical 
treatment following a personal assault was not unusual in 
that Marines were unlikely to report anything other than a 
serious injury, and that reporting such an injury, would have 
initiated an official investigation that the Marine may have 
wanted to avoid.  He also stated that the veteran's service 
record book would not have included information regarding 
personal assaults as it would have been inappropriate.  Also, 
the reasons for AWOL status were not documented if the reason 
for going AWOL was not discussed during the UCMJ proceeding.  

He did not confirm the alleged "Iceland" transfer, but 
stated that the veteran would not have had adequate time for 
the Iceland assignment unless he volunteered to reenlist or 
extend his enlistment.  He believed that the veteran was in 
the class of individuals who volunteered to get away from the 
situation at Camp Lejeune.  He stated that he did not recall 
any involuntary extension of service for riflemen during his 
tour with the 2nd Marine Division (January 1973 to May 1975).  

He also addressed Mr. R.'s allegations of discrimination and 
abuse, and noted that he received several complaints of 
discrimination and abuse from Marines of all races.  
Complaints from African Americans were probably a little 
higher than those of white Marines based on the racial mix of 
the company.  He stated that while the specific dates are 
missing from the record, it appeared that Mr. R.'s complaint 
was received while he was in an AWOL status or while awaiting 
disciplinary action.  Filing complaints of discrimination was 
a common practice by Marines with disciplinary problems and 
was used in an attempt to influence the outcome of the 
disciplinary action.  Following investigation of the specific 
complaint, and in the absence of any record or interview 
substantiating the complaint, a response would be prepared 
similar to that of record.  The language utilized in the 
speed letter was what he considered "boiler plate" language 
where no evidence was found that would substantiate the 
allegation.  

In sum, Captain G. indicated that living in the barracks at 
Camp Lejeune back in 1973 was extremely stressful.  Many of 
the personnel were violent and known to have committed 
racially motivated offenses against other Marines.  A number 
of Marines joined to escape jail time.  They victimized other 
Marines.  For the Marines living in the barracks, they lived 
under stressful conditions for extended periods of time.  
Captain G. himself had not felt safe.  Captain G. compared 
Camp Lejeune to a combat zone due to the ongoing stress.  

In affording the veteran the benefit-of-the-doubt, as 
required by law and VA regulations, there is evidence that 
tends to corroborate the existence of an inservice stressor.  
Specifically, while the inservice incidents described by the 
veteran, i.e., the fights, threats, and interrupted sexual 
assault are not specifically corroborated, the general 
atmosphere of racial tension and violence is corroborated in 
light of the credible statement of Captain G.  The Board 
finds his statement to be credible as he was a commanding 
officer at that time and provided a detailed account of the 
situation at Camp Lejeune in 1973.  While Captain G. did not 
specifically confirm any detailed incident involving the 
veteran, he did confirm that there were frequent threats, 
violence, and a generally stressful situation which tends to 
lend significant credibility to the veteran's statement 
regarding personal assault and ongoing threats, and his 
statements regarding behavior changes during service as 
"markers" of personal assault.  As noted, in any service 
connection case, due consideration must be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1151(a).  In viewing the medical 
evidence of record, D.G., PhD., attributed the diagnosis of 
PTSD in part to the veteran's inservice experience of living 
in an atmosphere of unremitting terror due to racial conflict 
at Camp Lejeune.

Therefore, while the Board finds that some of the evidence, 
as indicated above, is not persuasive, the statement by 
Captain G. is credible and persuasive, and places the 
evidence for and against the claim in equipoise since there 
are medical diagnoses of PTSD based on the information that 
he was able to corroborate.  

Accordingly, the Board finds that the evidence in this case 
is so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule and service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


